Exhibit 10.1

 

METHODE ELECTRONICS, INC. 2010 CASH INCENTIVE PLAN

 

1.                                      Preamble.

 

Methode Electronics, Inc., a Delaware corporation (the “Company”), hereby
establishes the Methode Electronics, Inc. 2010 Cash Incentive Plan (the “Plan”)
as an incentive for selected officers and key employees of the Company to
improve corporate performance by providing each participating officer and other
selected key employees with an opportunity to receive a cash incentive payment
based upon the accomplishment of certain performance criteria.

 

2.                                      Definitions and Rules of Construction.

 

2.01           Definitions.

 

(a)           “Affiliate” means any entity in which, in the opinion of the
Committee, the Company has a significant economic interest during any period.

 

(b)           “Award” means the grant of a cash incentive award hereunder.

 

(c)           “Award Date” means the date upon which an Award is granted to a
Participant under the Plan.

 

(d)           “Board” or “Board of Directors” means the board of directors of
the Company.

 

(e)           “Cause” means:

 

(i)                                     Participant’s conviction of a felony;

 

(ii)                                  Participant’s commission of any act or
acts of personal dishonesty intended to result in substantial personal
enrichment to Participant to the detriment of the Company;

 

(iii)                               repeated violations of Participant’s
responsibilities which are demonstrably willful and deliberate, provided that
such violations have continued more than ten (10) days after the Board of
Directors of the Company has given written notice of such violations and of its
intention to terminate Participant’s employment because of such violations;

 

(iv)                              any willful misconduct by the Participant
which affects the business reputation of the Company;

 

(v)                                 breach by the Participant of any provision
of any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company or any Affiliate or
Subsidiary; or

 

A-1

--------------------------------------------------------------------------------


 

(vi)                              Participant’s violation of the Company’s code
of conduct.

 

The Participant shall be considered to have been discharged for “Cause” if the
Company determines, within thirty (30) days after the Participant’s resignation,
that discharge for Cause was warranted.

 

(f)            “Change of Control” shall be deemed to have occurred on the first
to occur of any of the following as a result of one transaction or a series of
transactions:

 

(i)                                     the date any one “person” or more than
one person acting as a “group” (as such terms as used in the Securities Exchange
Act of 1934, as amended) acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person(s))
ownership of stock of the Company possessing 30% or more of the total voting
power of the stock of the Company;

 

(ii)                                  the date a majority of the members of the
Company’s Board of Directors is replaced during any twelve (12) month period by
directors whose appointment or election is not endorsed by a majority of the
Company’s Board of Directors before the date of the appointment or election; or

 

(iii)                               the date any one “person” or more than one
person acting as a “group” (as such terms as used in the Securities Exchange Act
of 1934, as amended) acquires ownership of stock of the Company that, together
with stock held by such person or group, constitutes more than 50% percent of
the fair market value or total voting power of the stock of the Company.

 

Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation resulting from or in respect of an Award would result in the
imposition of an additional tax under Section 409A of the Code if the foregoing
definition of “Change of Control” were to apply, but would not result in the
imposition of any additional tax if the term “Change of Control” were defined
herein to mean a “change in control event” within the meaning of Treasury
Regulation Section  1.409A-3(i)(5), then “Change of Control” shall mean a
“change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5), but only to the extent necessary to prevent such
compensation from becoming subject to an additional tax under Section 409A of
the Code.

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time or any successor thereto.

 

(h)           “Committee” means the Compensation Committee of the Board of
Directors.

 

A-2

--------------------------------------------------------------------------------


 

(i)            “Company” means Methode Electronics, Inc., a Delaware
corporation, and any successor thereto.

 

(j)            “Family Members” mean with respect to an individual, any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the individual’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the individual)
control the management of assets, and any other entity in which these persons
(or the individual) own more than 50% of the voting interests.

 

(k)           “Participant” means an individual to whom an Award has been
granted under the Plan.

 

(l)            “Plan” means the Methode Electronics, Inc. 2010 Cash Incentive
Plan, as set forth herein and from time to time amended.

 

(m)          “Subsidiary” means any entity during any period of which the
Company owns or controls more than 50% of (i) the outstanding capital stock, or
(ii) the combined voting power of all classes of stock.

 

2.02           Rules of Construction.

 

(a)           Governing Law and Venue.  The construction and operation of this
Plan are governed by the laws of the State of Illinois without regard to any
conflicts or choice of law rules or principles that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction, and any litigation arising out of this Plan shall be brought in
the Circuit Court of the State of Illinois or the United States District Court
for the Eastern Division of the Northern District of Illinois.

 

(b)           Undefined Terms.  Unless the context requires another meaning, any
term not specifically defined in this Plan is used in the sense given to it by
the Code.

 

(c)           Headings.  All headings in this Plan are for reference only and
are not to be utilized in construing the Plan.

 

(d)           Conformity with Section 162(m).  Any awards issued to covered
employees (as defined in Section 162(m) of the Code) with any of the performance
criteria listed in Section 5 are intended to qualify as performance-based
compensation under Section 162(m) of the Code to which the applicable
remuneration limits of Section 162(m)(1) do not apply.

 

(e)           Conformity with Section 409A.  Awards under the Plan are intended
to comply with Section 409A of the Code or an exception to Section 409A of the
Code, and all provisions of the Plan shall be construed in conformity with this
intention.  To the extent required by Section 409A of the Code, any reference to
“termination of employment,” “discharge,” “resignation,” or “retirement” shall
not be sufficient to

 

A-3

--------------------------------------------------------------------------------


 

constitute a payment event for purposes of Section 409A of the Code unless such
event also constitutes a “separation from service” within the meaning of
Section 409A of the Code.

 

If a Participant is a “specified employee” within the meaning of Section 409A of
the Code (and as applied according to procedures of the Company and its
Affiliates) as of the Participant’s separation from service, to the extent any
payment under this Plan constitutes deferred compensation within the meaning of
Section 409A of the Code (after taking into account any applicable exemptions
from Section 409A of the Code) that is payable upon a separation from service,
then, to the extent required by Section 409A of the Code, no payments due under
this Plan may be made until the earlier of: (i) the first day of the seventh
month following the Participant’s separation from service, or (ii) the
Participant’s date of death; provided, however, that any payments delayed during
this six-month period shall be paid in the aggregate in a lump sum, on the first
day of the seventh month following the Participant’s separation from service.

 

Notwithstanding any provision of the Plan or any agreement evidencing an Award
to the contrary, in the event that the Committee determines that any Award may
not or does not comply with Section 409A of the Code, the Board of Directors or
the Committee may adopt such amendments to the Plan and the agreement evidencing
the affected Award (without Participant consent) or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee or Board of Directors, as
applicable, determines are necessary or appropriate to comply with the
requirements of Section 409A of the Code.  If this Plan or an Award fails to
meet the requirements of Section 409A of the Code, neither the Company nor any
of its Affiliates shall have any liability for any tax penalty or interest
imposed on a Participant by Section 409A of the Code, and the Participant shall
have no recourse against the Company or any of its Affiliates for payment of any
such tax, penalty, or interest imposed by Section 409A of the Code.

 

(f)            Gender.  Unless clearly inappropriate, all nouns of whatever
gender refer indifferently to persons of any gender.

 

(g)           Singular and Plural.  Unless clearly inappropriate, singular terms
refer also to the plural and vice versa.

 

(h)           Severability.  If any provision of this Plan is determined to be
illegal or invalid for any reason, the remaining provisions are to continue in
full force and effect and to be construed and enforced as if the illegal or
invalid provision did not exist, unless the continuance of the Plan in such
circumstances is not consistent with its purposes.

 

3.                                      Administration.

 

The Committee shall administer the Plan.  All determinations of the Committee
are made by a majority vote of its members.  The Committee’s determinations are
final and binding on all Participants.  In addition to any other powers set
forth in this Plan, the Committee has the following powers:

 

A-4

--------------------------------------------------------------------------------


 

(a)           to construe and interpret the Plan;

 

(b)           to establish, amend and rescind appropriate rules and regulations
relating to the Plan;

 

(c)           subject to the terms of the Plan, to select the individuals who
will receive Awards, the times when they will receive them, the form of
agreements which evidence such Awards, the amount of such Award, the performance
targets to be achieved to receive payment of the Award, the expiration date
applicable to each Award and other terms, provisions and restrictions of the
Awards (which need not be identical) and subject to Section 14 hereof, to amend
or modify any of the terms of outstanding Awards;

 

(d)           to contest on behalf of the Company or Participants, at the
expense of the Company, any ruling or decision on any matter relating to the
Plan or to any Awards; and

 

(e)           generally, to administer the Plan, and to take all such steps and
make all such determinations in connection with the Plan and the Awards granted
thereunder as it may deem necessary or advisable.

 

Except to the extent prohibited by applicable law, the Committee may allocate
all or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it.  Any such allocation or delegation may be
revoked by the Committee at any time.

 

4.                                      Eligible Participants.

 

Present and future officers and key employees of the Company or any Subsidiary
shall be eligible to participate in the Plan.  The Committee from time to time
shall select those officers and key employees of the Company and any Subsidiary
of the Company who shall be designated as Participants and shall designate in
accordance with the terms of the Plan the amount of any Award to be awarded to
each Participant.

 

5.                                      Performance Criteria (162(m) Awards).

 

Subject to the terms of the Plan, the Committee, in its discretion, may make the
grant or vesting of an Award to a “covered employee” (as defined in
Section 162(m) of the Code and the regulations thereunder), or any other
Participant who is a key employee of the Company or a Subsidiary and is
identified as a covered employee in the agreement evidencing the Award, subject
to performance criteria (a “162(m) Award”).  All 162(m) Awards shall be granted
by the Committee when composed of two or more outside directors, as prescribed
by Section 162(m) of the Code and the regulations thereunder.  The Committee
shall certify that the performance goals and other material terms have been
satisfied before payment of a 162(m) Award is made.  All 162(m) Awards shall be
paid solely on account of the attainment of one or more pre-established,
objective performance goals, which goals shall be established on a timely basis,
in conformity with the timing requirements of Section 162(m) of the Code. 
Notwithstanding any provision of the Plan to the contrary, the Committee shall
not have discretion to waive or amend such performance goals or to increase the
amount payable pursuant to a 162(m) Award after the

 

A-5

--------------------------------------------------------------------------------


 

performance goals have been established; provided, however, the Committee may,
in its sole discretion, reduce the amount that would otherwise be payable with
respect to any 162(m) Award; and provided further that the Committee shall have
the authority, to the extent consistent with the “qualified performance-based
compensation” exception of Section 162(m) of the Code and Treasury Regulation
Section 1.162-27(e), to make equitable adjustments to the performance goals in
recognition of unusual or nonrecurring events affecting the Company or any
Subsidiary or the financial statements of the Company or any Subsidiary in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles.

 

Permissible performance goals include any one of the following or combination
thereof which may be applicable on a Company-wide basis and/or with respect to
operating units, divisions, subsidiaries, acquired businesses, minority
investments, partnerships or joint ventures:

 

(a)           meeting specific targets for or growth in:

 

(1)                                 stock price,

(2)                                 net sales (dollars or volume),

(3)                                 cash flow,

(4)                                 operating income,

(5)                                 net income,

(6)                                 earnings per share,

(7)                                 earnings before taxes,

(8)                                 earnings before interest and taxes,

(9)                                 earnings before interest, taxes,
depreciation and amortization (EBITDA),

(10)                          internal enterprise value (the product of the last
twelve (12) months EBITDA times the “historic multiple of EBITDA” adjusted for
cash, short-term investments on hand, debt and preferred stock at the end of
the measurement period.  The “historic multiple of EBITDA” is determined by
dividing (i) the product of the average price per share of Common Stock for the
year of measurement (adjusted for cash, short-term investments on hand, debt and
preferred stock at the end of the measurement period) times the average number
of shares of Common Stock outstanding during the year of measurement, by
(ii) the actual EBITDA for the corresponding year.  Internal enterprise value
can be based on a gross value or a per share of Common Stock basis), or

(11)                          external enterprise value (the fair market value
per share of Common Stock as determined by a bona fide offer for the purchase of
the Company’s Common Stock outstanding (including any stock equivalents
convertible to Common Stock));

 

(b)           return on:

 

(1)                                 net sales,

 

A-6

--------------------------------------------------------------------------------


 

(2)                                 assets or net assets, or

(3)                                 invested capital;

 

(c)           management of:

 

(1)                                 working capital,

(2)                                 expenses,

(3)                                 cash flow,

(4)                                 debt or debt service, or

(5)                                 leverage;

 

(d)           meeting specific targets for or growth in:

 

(1)                                 productivity,

(2)                                 specified product lines,

(3)                                 market share,

(4)                                 product development,

(5)                                 customer service or satisfaction,

(6)                                 employee satisfaction,

(7)                                 strategic innovation, or

(8)                                 acquisitions;

 

(e)           specific personal performance improvement objectives relative to:

 

(1)                                 formal education,

(2)                                 executive training,

(3)                                 leadership training; or

(4)                                 succession planning;

 

(f)            any other criteria established by the Committee (but only if such
other criteria are approved by the stockholders).

 

The material terms of this Plan shall be disclosed and approved by stockholders
prior to payment of any 162(m) Award, in conformity with the requirements under
Section 162(m) of the Code.  Subject to such deferral and/or other conditions as
may be permitted or required by the Committee, cash amounts earned under an
award will be paid or distributed as soon as practicable following the
Committee’s determination and certification of such amounts.  Unless such a
162(m) Award is properly deferred under Section 9, all 162(m) Awards shall be
paid to the Participant within two and one-half (2 ½) months after the end of
the Company’s or the Participant’s taxable year in which the Participant became
entitled to the payment of the 162(m) Award.  Notwithstanding anything to the
contrary contained herein, no Participant may earn more than two (2) times his
or her annual base salary at the beginning of the applicable performance period
pursuant to an Award made under the Plan, except that Tandem Cash Awards shall
be subject to a different limitation.  A Tandem Cash Award is an Award made
under this Plan which Award is made at the same time as a restricted stock
award.  Tandem Cash Awards shall have a maximum value of 50% of the aggregate
fair market value as of the vesting date of the tandem restricted stock award. 
Both a Tandem Cash Award and an award that is not a Tandem Cash Award subject to
the dollar limitation listed above may be made in the same

 

A-7

--------------------------------------------------------------------------------


 

calendar year.  Any 162(m) Award that fails to meet the requirements under this
Section 5 or the requirements under Section 162(m) and its regulations shall not
be nullified or voided.  Instead, the Company may delay payment of such a
162(m) Award until the first date on which the Company anticipates or reasonably
should anticipate that, if the payment were made on such date, the deduction
with respect to such payment would no longer be restricted due to the
application of Section 162(m) of the Code.

 

6.                                      Terms and Conditions of Cash Incentive
Awards.

 

The Committee may, in its discretion, grant an Award to any Participant under
the Plan.  Each Award shall be evidenced by an agreement between the Company and
the Participant.  Such Award shall specify a performance period and performance
criteria that must be satisfied in order for a payment to be made.  Such
performance criteria may (but need not) include the goals itemized in Section 5
above.  The Award agreement shall specify the amount to be paid (or formula for
determining the payment amount), the payment schedule for such Award, the
expiration of such Award, and such other information necessary or desirable for
the proper administration of such Award.  Unless such Award is properly deferred
under Section 9, all Awards shall be paid to the Participant within two and
one-half (2 ½) months after the end of the Company’s or the Participant’s
taxable year in which the Participant became entitled to the Award payment.

 

7.                                      Acceleration of Payment.

 

Notwithstanding the above schedule, unless otherwise determined by the Committee
and set forth in the agreement evidencing an Award, payment of a Participant’s
Awards shall accelerate if a Participant’s employment with the Company and its
Subsidiaries and Affiliates or service on the board of directors of the Company,
a Subsidiary or an Affiliate is terminated due to: (i) retirement on or after
such Participant’s sixty-fifth birthday; (ii) retirement on or after such
Participant’s fifty-fifth birthday with consent of the Company; (iii) retirement
at any age on account of disability within the meaning of Treasury Regulation
Section 1.409A-3(i)(4); or (iv) death.  Any such payment shall be made within
thirty (30) days following such retirement or death and shall be pro rated based
on the performance to the date of retirement or death, as applicable.  The
proration shall be based upon the method set forth in the agreements evidencing
the applicable Awards, or if no method is specified, based upon the total number
of days during the performance period prior to the date of retirement or death,
as applicable, in relation to the total number of days during the performance
period.

 

A Participant’s employment shall not be considered to be terminated hereunder by
reason of a transfer of his employment from the Company to a Subsidiary or
Affiliate, or vice versa, or a leave of absence approved by the Participant’s
employer.  A Participant’s employment shall be considered to be terminated
hereunder if, as a result of a sale or other transaction, the Participant’s
employer ceases to be a Subsidiary or Affiliate (and the Participant’s employer
is or becomes an entity that is separate from the Company and its Subsidiaries
and Affiliates).

 

A-8

--------------------------------------------------------------------------------


 

8.                                      Effect of Change of Control.

 

Unless otherwise determined by the Committee and set forth in the agreement
evidencing an Award, immediately following a Change of Control, payment of any
outstanding Award shall be accelerated and paid within thirty (30) days
following such Change of Control.  Payment of an Award shall be pro rated based
on the performance to the date of the Change of Control.  The proration shall be
based upon the method set forth in the agreements evidencing the applicable
Awards, or if no method is specified, based upon the total number of days during
the performance period prior to the Change of Control in relation to the total
number of days during the performance period.

 

Payment of an Award subject to performance criteria shall be made on a pro rata
basis, based on performance to date and on the total number of days during the
performance period before the Change of Control in relation to the entire
performance period.

 

9.                                      Deferrals.

 

A Participant may elect to defer receipt of all or a portion of an Award
payment, subject to the rules listed below:

 

(a)           a deferral may be made for any amount of time, if the election is
received by the Committee no later than the calendar year prior to the date of
the grant of the applicable Award;

 

(b)           a deferral may be made no later than twelve (12) months before the
portion of the Award vests, but payment must be deferred for at least five
(5) years from the original payment date;

 

(c)           a Participant who first becomes eligible to participate in the
Plan (or any other plan subject to the aggregation rules under Section 409A of
the Code) may make a deferral for any amount of time, but such deferral must be
made within the first thirty (30) days in which the Participant becomes eligible
to participate and the deferral may only apply to compensation earned after the
election is made;

 

(d)           a deferral may be made for any amount of time, but

 

(1)                                 such election must be made within thirty
(30) days of the grant;

 

(2)                                 such election may only apply with respect to
the portion of the Award whose vesting is contingent on the Participant
performing services for at least an additional twelve (12) months from the date
of election; and

 

(3)                                 such election may not be not effective until
twelve (12) months from the date it is made; or

 

(e)           a deferral may be made for any amount of time up until six
(6) months before the Award vests if the Award is for performance-based
compensation (as

 

A-9

--------------------------------------------------------------------------------


 

determined under Section 409A of the Code) measured over a period of at least
twelve (12) months and either

 

(1)                                 the amount of the compensation cannot be
reasonably ascertained at the time of the election, or

 

(2)                                 the performance requirement is still not
substantially certain to be met at the time of the election.

 

Notwithstanding any other provision of this Plan, a deferred Award shall be
accelerated and paid out upon a Participant’s separation from service as defined
in Section 409A of the Code or death, except that a Participant who is a
“specified employee” under Section 409A of the Code shall have the payment of
such Participant’s deferred Award delayed for an additional six (6) months after
his separation from service to the extent required to comply with Section 409A
of the Code.

 

10.                               Nontransferability of Awards.

 

All Awards granted pursuant to this Plan are transferable by will or by the laws
of descent and distribution or pursuant to a qualified domestic relations order
as defined by the Code, or in the Committee’s discretion after vesting.  With
the approval of the Committee, a Participant may transfer an Award for no
consideration to or for the benefit of one or more Family Members of the
Participant subject to such limits as the Committee may establish, and the
transferee shall remain subject to all the terms and conditions applicable to
the Award prior to such transfer.  The transfer of an Award pursuant to this
Section 10 shall include a transfer of the right set forth in Section 14 hereof
to consent to an amendment or revision of the Plan and, in the discretion of the
Committee, shall also include transfer of ancillary rights associated with the
Award.

 

11.                               Withholding Taxes.

 

The Committee may, in its discretion and subject to such rules as it may adopt,
permit or require a Participant to pay all or a portion of the federal, state
and local taxes, including FICA and Medicare withholding tax, arising in
connection with any Awards.

 

12.                               No Right to Employment.

 

Participation in the Plan will not give any Participant a right to be retained
as an employee or director of the Company, its Subsidiaries, or an Affiliate, or
any right or claim to any benefit under the Plan, unless the right or claim has
specifically accrued under the Plan.

 

13.                               Funding.

 

No provision of the Plan shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets in a manner that would provide any Participant any
rights that are greater than those of a general creditor of the Company, nor
shall the Company maintain separate bank accounts, books, records or other
evidence of the existence of a segregated or separately maintained or
administered fund if such

 

A-10

--------------------------------------------------------------------------------


 

action would provide any Participant with any rights that are greater than those
of a general creditor of the Company.  Participants shall have no rights under
the Plan other than as unsecured general creditors of the Company except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under applicable law.  However, the Company may establish a “Rabbi Trust” for
purposes of securing the payment pursuant to or following a Change of Control
provided the funding of such trust does not violate Section 409A(b)(3) of the
Code.

 

14.                               Amendment of the Plan.

 

The Board of Directors may from time to time amend or revise the terms of this
Plan in whole or in part, subject to the following limitations.  No amendment
may, in the absence of written consent to the change by the affected Participant
(or, if the Participant is not then living, the affected beneficiary), adversely
affect the rights of any Participant or beneficiary under any Award granted
under the Plan prior to the date such amendment is adopted by the Board;
provided, however, no such consent shall be required if the Committee determines
in its sole and absolute discretion that the amendment or revision is required
or advisable in order for the Company, the Plan or the Award to satisfy
applicable law, to meet the requirements of any accounting standard or to avoid
any adverse accounting treatment, or (ii) is otherwise in the best interests of
the Company or its stockholders.  The Committee may, but need not, take the tax
consequences to affected Participants into consideration in acting under the
preceding sentence.

 

15.                               Forfeiture; Clawback.

 

The Committee may, in its sole discretion, specify in the applicable agreement
evidencing an Award that any realized gain with respect to options or stock
appreciation rights and any realized value with respect to other Awards shall be
subject to forfeiture or clawback, in the event of (i) a Participant’s breach of
any non-competition, non-solicitation, confidentiality or other restrictive
covenants with respect to the Company or any of its Affiliates or (ii) a
financial restatement that reduces the amount of bonus or incentive compensation
previously awarded to a Participant that would have been earned had results been
properly reported.

 

16.                               Effective Date and Termination of Plan.

 

(a)           Effective Date.  This Plan is effective as of the date of its
approval by the stockholders of the Company.  Awards may be made under this Plan
prior to stockholder approval, but such Awards shall be conditioned on the
approval of this Plan by stockholders of the Company.

 

(b)           Termination of the Plan.  The Plan will terminate five (5) years
after the date it is approved by the Board of Directors; provided, however, that
the Board of Directors may terminate the Plan at any time prior thereto. 
Termination of the Plan will not affect the rights and obligations of any
Participant with respect to Awards granted before termination.

 

A-11

--------------------------------------------------------------------------------